[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Atty. Louis S. Avitabile, Defense Counsel, for Petitioner
Atty. Eva Lanczewski, Assistant State's Attorney, for the State.
BY THE DIVISION
The petitioner, age 33 at the time of sentencing, was convicted by a jury of the crime of sale of narcotics in violation of CGS 21a-277(a). He received a sentence of 8 years confinement in the custody of the Commissioner of Correction. He has no prior criminal record in Connecticut. It is unclear as to whether or not he has a prior conviction in Florida. CT Page 2644
Evidence presented at trial indicated that the petitioner was arrested on March 14, 1987, for selling a twenty dollar bag of heroin to an undercover police officer who was accompanied by another person to whom the defendant also sold a bag of heroin.
At sentencing, the petitioner, through counsel, asserted his innocence and maintained his defense of mistaken identity, naming a Mr. Jackson as the guilty party. At the hearing on this petition, he admitted that he had made a mistake and wants to begin a productive life. His attorney suggested that this panel modify the sentence to a term of eight years suspended after four or five years.
The imposition of the eight year sentence by the trial court was neither inappropriate or disproportionate considering the seriousness of the crime and the need for protecting the public from the defendant. The sentence is affirmed.
Barry, J. Klaczak, J. Norko, J.
Barry, J., Klaczak, J., and Norko, J. participated in this decision.